Co Oe YN DN UN FP WY YP

Oo NY NO NY NY NO NO NO RR eee ee
Oo NBO UN BR WY NY FY OD Oo ON Dn UU FP WD NY YF CO

Case 5:17-cr-00603-BLF Document 351 Filed 08/11/21 Page 1lof5

Ted W. Cassman (Cal. Bar 98932)
Laurel Headley (Cal. Bar 152306)
Raphael Goldman (Cal. Bar 229261)
ARGUEDAS, CASSMAN, HEADLEY &
GOLDMAN LLP

803 Hearst Avenue

Berkeley, CA 94710

Telephone: (510) 845-3000
Facsimile: (510) 845-3003
Counsel for Defendant

LIANG CHEN

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

vs.

LIANG CHEN, DONALD OLGADO,

WEI-YUNG HSU, and ROBERT

EWALD,

Defendants.

ee ee eee eae eae eae ae ae ae oe

 

 

 

No. CR-17-603 BLF

DEFENDANT LIANG CHEN’S MOTION
FOR JUDGMENT OF ACQUITTAL
PURSUANT TO FED. R. CRIM. P. 29

Court: The Hon. Beth Labson Freeman
Courtroom 1

DEFENDANT LIANG CHEN’S MOTION FOR JUDGMENT OF ACQUITTAL
U.S. v. Chen, et al, No. CR-17-603 BLF

 
Co woe ND HN FP WY YP

Oo NO NO NY HN KN HN YN NO eRe Re Re Rr eR Re El
oO NBN UN BP WY NY KF OD CO ON DoH FF WY NY YF S&S

 

 

Case 5:17-cr-00603-BLF Document 351 Filed 08/11/21 Page 2of5

Defendant Liang Chen moves for a judgment of acquittal pursuant to Federal
Rule of Criminal Procedure 29. The Court must enter a judgment of acquittal “if the
evidence is insufficient to sustain a conviction.” Rule 29(a); United States v. Tisor, 96
F.3d 370, 379 n.6 (9th Cir. 1996). A Rule 29 acquittal is required where no “rational
trier of fact could [find] the essential elements of the crime beyond a reasonable doubt.”
United States v. Leos-Maldonado, 302 F.3d 1061, 1063 (9th Cir. 2002). Here, as to
each count charged in the indictment, no rational trier of fact could find the essential
elements established beyond a reasonable doubt.

I. Count One

Count One charges a conspiracy to steal trade secrets belonging to Applied
Materials, Inc. Dkt. 1 at ] 11-18. Among other elements, the government is required
to prove that Dr. Chen intended to convert trade secrets belonging to Applied and that
Dr. Chen knew that his conduct would injure Applied. /d.; see also 18 U.S.C.
§ 1832(a)(5). As to those elements, the government’s proof has fallen well short and
Dr. Chen should be acquitted.

The evidence presented to date in this trial establishes the following facts:

e Applied Materials was exiting the MOCVD business.

e Dr. Chen, at Applied Materials’ direction, had explored various options for
creating a spin-out company that would pay Applied for the use of its MOCVD
technologies.

e After Applied Materials declined to undertake these initial proposals, Applied
executives and other employees knew Dr. Chen intended to leave the company
and attempt to form a start-up company that would develop MOCVD
technologies. See, e.g., Exs. 339, 1016, 1019, 1036, 1040, 1058; see also, e.g.,
7/28/2012 Tx at 578-83; 7/30/2021 Tx at 923-28, 935-40.

e Applied executives, including Applied’s president Gary Dickerson, made
statements that a reasonable person in Dr. Chen’s position would construe as
an invitation or encouragement to raise money and make Applied an offer to do

-1-

DEFENDANT LIANG CHEN’S MOTION FOR JUDGMENT OF ACQUITTAL
U.S. v. Chen, et al, No. CR-17-603 BLF

 
Oo Oo NN Dn FSF WD YY KF

NO po PN HN KN HN NN VN NO RRR Re Re RR Be el
oN BNO UN BR WY NF OD Oo ON Dn HN Fe WY NY YF O&O

 

 

Case 5:17-cr-00603-BLF Document 351 Filed 08/11/21 Page 3of5

a business deal that would involve a new company paying for the right to use
Applied’s MOCVD technology. See, e.g., Exs. 294, 1024. Mr. Dickerson
testified that in August 2012 he understood that Dr. Chen intended leave
Applied and would try to establish an MOCVD startup. 7/30/2021 Tx at 923-28,
935-40. On August 24, 2012, Mr. Dickerson sent Dr. Chen an email stating that
he “personally would be happy to help with you with this project if you find some
group that can make a more compelling proposal.” 7/30/2012 Tx at 938-39; see
also Ex. 294. Mr. Dickerson admitted that he did not tell Dr. Chen that he
should not go out and “try to do a startup.” 7/30/2012 Tx at 939.
Dr. Chen made statements demonstrating his state of mind: that he believed
there was a serious opportunity to make such an offer to Applied. See, e.g., Ex.
93C, 1013, 1014.
Dr. Chen’s business plan presentation to a potential investor stated his intention
to spend substantial sums on an “IP portfolio.” See Ex. 181 atp. 41. And
witness testimony, including from engineers who worked on the spin-off
proposal, demonstrates that the idea being considered by Defendants was to
establish a start-up business that would operate with the knowledge and
blessing of Applied Materials. See 8/3/2021 Tx at 1428-30 (testimony of E.
Kollata); see also 8/2/2021 Tx at 1067-68 (A. Harrus). In addition, Special
Agent Burstein testified to Dr. Michael Kutney’s prior inconsistent statement that
Dr. Chen told him that he intended to create a startup that would license
Applied’s MOCVD technology. 8/4/2021 Tx at 1787-88.
Alain Harrus, a venture capitalist to whom Dr. Chen presented his startup
proposal on November 20, 2012, testified that Dr. Chen told him that he
intended to take the MOCVD division out of Applied with Applied’s knowledge;
and the PowerPoint presentation that Dr. Chen presented to Mr. Harrus included
the slide stating an intention to spend substantial sums on an “IP portfolio.”
8/2/2021 Tx at 1067-68, 1079; see also Ex. 181 at p. 41. Harrus further testified
-2-

DEFENDANT LIANG CHEN’S MOTION FOR JUDGMENT OF ACQUITTAL
U.S. v. Chen, et al, No. CR-17-603 BLF

 
Oo mo NN Dn On FF WY NY

[OE NO I CO EE SO ID CO I OO I CO I OD I OO OC
o nN NAO MN BR WD YY YF OD oO mW NTN DK HO FR WY YP KF OS

 

 

Case 5:17-cr-00603-BLF Document 351 Filed 08/11/21 Page 4of5

that he would never have pursued Dr. Chen’s proposal if Applied did not provide

legal authorization for the project. 8/2/2021 Tx at 1068.

In light of these facts, which we submit are uncontradicted, any reasonable juror would
find that the evidence establishes a likelihood that Dr. Chen intended to start an
MOCVD enterprise only if he could convince Applied to do a business deal in which Dr.
Chen’s business would pay for the right to use Applied’s MOCVD technology.
Accordingly, no reasonable juror could find Dr. Chen guilty of the alleged conspiracy—
if he intended to pay for the use of Applied’s MOCVD technology, he did not intend
improperly to convert the technology to his own use, nor did he know he would injure
Applied by using the technology.

Il. Counts Two through Twelve

The Court should also acquit Dr. Chen of the substantive charges, Counts Two
through Twelve. There are several reasons:

First, the government is required to establish the same elements discussed
above: that Dr. Chen intended to convert trade secrets to his own use, and that he
knew his conduct would injure Apolied Materials. See, e.g., 18 U.S.C. § 1832; Dkt. 1 at
{| 19-20; Ninth Circuit Model Criminal Jury Instruction No. 8.141B. For the reasons
discussed in Part |, the government has not come close to meeting its burden on these
elements, and no rational juror could find otherwise.

Second, Counts Two through Twelve charge Dr. Chen with receiving or
possessing particular trade secrets. Dkt. 1 at Jf] 19-20. There has been no evidence
whatsoever that Dr. Chen actually received or possessed them. Instead, the only
evidence relates to Mr. Olgado’s alleged receipt and possession of the purported trade
secrets. Dr. Chen could be liable only if he aided and abetted Mr. Olgado’s possession
or receipt. But a conviction under an aiding and abetting theory would require proof
that Dr. Chen “acted with the knowledge and intention of helping” Mr. Olgado possess
the trade secrets in question. See Ninth Circuit Model Criminal Jury Instruction No.
5.1. There has been no such evidence. No evidence proves beyond a reasonable

-3-

DEFENDANT LIANG CHEN’S MOTION FOR JUDGMENT OF ACQUITTAL
U.S. v. Chen, et al, No. CR-17-603 BLF

 
Oo Oo IN DBD On FPF WY NY KF

oO wpoO NM HN HN HN KN KN KN eRe Re Rm ee ee
oo NLD N & Ww Nw — S oO oo ~ on nN & bo i) — Oo

 

 

Case 5:17-cr-00603-BLF Document 351 Filed 08/11/21 Page5of5

doubt that Dr. Chen intended to help Mr. Olgado receive or possess the information
listed in Counts Two through Twelve.

Third, even if the government could identify some evidence that Dr. Chen
intended to help Mr. Olgado receive or possess the alleged trade secrets, it could not
point to any act undertaken by Dr. Chen within the statute of limitations period—that is,
after November 30, 2012. See 18 U.S.C. § 3282 (five-year statute of limitations); Dkt.
1 (indictment filed November 30, 2017). Although a few out-of-circuit authorities
suggest that the crime of aiding and abetting is not “complete” for limitations purposes
until the underlying substantive crime is complete, see, e.g., United States v. Erb, 543
F.2d 438, 446 (2nd Cir. 1976), counsel has found no authority from the Ninth Circuit
that considers the issue. We urge that the fairest and most sensible rule is that a
person should not be convicted for acts he undertakes entirely outside the limitations
period. Accordingly, even if Dr. Chen acted in some manner before November 30,
2012 to aid or abet the possession or receipt of alleged trade secrets, the statute of
limitations should bar his conviction.

Conclusion

The Court should enter a judgment of acquittal as to all counts against Dr. Chen.

Dated: a/q i: WA Respectfully mitted,

 

Raphael/M: Goldman a
ARGUBDAS, CASSMAN, HEADLEY &
GOLDMAN LLP

Counsel for Liang Chen

-4-
DEFENDANT LIANG CHEN’S MOTION FOR JUDGMENT OF ACQUITTAL
U.S. v. Chen, et al, No. CR-17-603 BLF

 
